UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 16-6457


JAMES MUHAMMAD, Ahmad Muhammad-Ali,

                Plaintiff - Appellant,

          v.

CORRECT CARE SOLUTIONS; DEPARTMENT OF MENTAL HEALTH, THE;
CLIENT ISAIAH HEMPHILL, and Family,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Aiken.      Mary G. Lewis, District Judge.
(1:16-cv-00261-MGL)


Submitted:   July 28, 2016                 Decided:      November 2, 2016


Before MOTZ and    HARRIS,   Circuit     Judges,   and    DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


James Muhammad, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     James Muhammad appeals the district court’s order accepting

the recommendation of the magistrate judge and denying relief on

his civil complaint.     We have reviewed the record and find no

reversible error.   Accordingly, we affirm for the reasons stated

by the district court.    Muhammad v. Correct Care Solutions, No.

1:16-cv-00261-MGL (D.S.C. Mar. 1, 2016).   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                         AFFIRMED




                                  2